DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.  Claims 1, 3, 16, 36 have been amended. Claims 2, 4, 6-15 and 24-30 have been canceled. Claims 1, 3, 5, 16-23, 31-38 are pending. Claims 32-38 are withdrawn from consideration as being drawn to a non-elected invention  The claims 1, 3, 5, 16-23, 31 and 36 are discussed in this Office action.

 Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/21/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 5, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al {Liu, used interchangeably herein}(Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014) in view of Greulich et al {Greulich, used interchangeably herein} (Tends Mol. Med. 2011 May; 17(5):1-21) and further in view of Bahleda et al {Bahleda, used interchangeably herein} (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501). 
	Regarding claims  1, 3, 5 and 31, Liu  et al provides the clinical significance of fibroblast growth factor receptor-3 (FGFR3) mutation in bladder cancer.   Liu et al teaches detection of FGFR3 point mutation using polymerase chain reaction-single conformation polymorphism, sequencing, and PCR-restricted fragment length polymorphism technique in patients with bladder cancer or urothelial carcinoma and  specifically teach that the point mutation S249C and an additional mutation Y375C were especially common (see page 113, first full paragraph, see also Table).  Further it was already known in the art that bladder cancer cells with S249C mutation were susceptible to treatment with a FGFR inhibitor.  Liu et al further teach wherein the bladder cancer encompass high grade carcinoma which encompass low grade/early-stage bladder cancer and high grade/late stage bladder carcinoma (see abstract and page 1111, “search strategy).
	Liu does not teach treating bladder cancer but discuss that further studies should be conducted to evaluate the involvement of FGFR3 -mediated downstream signaling for cell growth and proliferation and ultimate therapeutic tractability (page 1118, lines 7-9). 
	Greulich looked at targeting mutant FGFR in cancer treatment (see title; abstract) and contemplated that treatment targeting FGFR3 mutations is beneficial for a subset of bladder cancer versus other subsets of bladder cancer. (see p. 3, 1st full paragraph). Greulich teaches that bladder cancer cells may express S249C mutant and Y373C, which are FGFR3 activating mutations (see page 6, 4th full para.  See also Table 1: page 18).  Greulich et al teach two urothelial cell carcinomas, i.e., MGH-U3 and 97-7 bladder cells, express S249C mutation and Y373C.   The  proliferation of the bladder cancer cells with these mutations were inhibited by the administration of the pan-FGFR inhibitor, SU5402.  Greulich further teach tumor growth inhibition of bladder cancer cell lines expressing FGFR3 S249C with another pan-FGFR inhibitor, PD173074 (See page 6, fourth full para.).
	While Greulich teaches the treatment of S249C mutant cancer including bladder cancer with pan-FGFR inhibitors (i.e., FGFR3).  Neither Liu nor Greulich expressly teach the use of the specific pan-inhibitor JNJ42756493 or JNJ493.
	Bahleda et al teach the use of the pan-FGFR inhibitor, JNJ-42756493, in phase 1 treatment study of patients with advance solid tumors.  Bahleda et al teach that JNJ-42756493 is an orally bioavailable FGFR 1, 2, 3 and 4 inhibitor with nanomolar antitumor activity in cells lines and in vivo models with FGFR pathway aberration (see entire document).    Bahleda et al teach the treatment of the drug in bladder cancer patient and states that 1 partial response in a bladder cancer patient with FGFR3-TACC3 translocation and 1 near complete response in an urothelial cancer of renal pelvis harboring FGFR2 truncation at the recommended phase 2 dose (RP2D) (see entire document).
	One of ordinary skill in the art at the time of the effective filing date of the claimed invention would have fount it obvious to treat bladder cancer patients having the S249C mutation by administering JNJ42756493 because Liu establishes that the S249C mutation is common in bladder cancer cells and because Greulich teaches that S249C mutant bladder cancer can be treated with pan-FGFR inhibitors such as SU5402 or PD173074 and because Bahleda teaches that JNJ4256493 is a pan-FGFR inhibitor has been found to useful for treating bladder cancer having e.g., an FGFR 1, 2, 3 or 4 mutations, which may inherently encompass the commonly known mutation S249C.  The artisan would have substituted one pan-FGFR inhibitor for another with a reasonable expectation of success in treating a cancer, e.g., bladder cancer, having cell types taught by the prior art to be responsive to pan-FGFR inhibitors.   
	 Regarding claim 31, Behleda teach the embodiment of claim 1 by teaching of pan-inhibitor JNJ42756493 which inherently meets the structural limitations of the claim (see entire document).

6.	Claim(s) 16-17, 20, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014)  in view of Greulich et al (Tends Mol. Med. 2011 May; 17(5):1-21) in view of Bahleda et al (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501) as previous applied above and further in view of Dodurga et al (Genetics and Molecular Research, 10(1): 86-95, 2011, citation previously cited) and Chinnaiyan et al (US 20150017637, effective filing date July 2013, citation previously cited.). 
	 Regarding claims  16-17, 20 and 23, Liu in view of Greulich and further in view of Bahleda teach a method of treating bladder cancer as previously discussed above. Liu teaches that methods used to identify mutants include SNaPshot, polymerase chain reaction-single strand conformation polymorphism (PCR-SSCP), sequencing, denaturing high-performance liquid chromatography (DHPLC), and PCR-restricted fragment length polymorphism (RFLP) (see page 1113, first full paragraph). Liu provides a Table discussing the evaluation of different mutants, including S249C using various techniques which includes PCR, qPCR and sequencing (see Table 1).   Liu cites Dodurga et al as one disclosure of detection the S249C mutant in bladder cancer cells using PCR techniques, which inherently encompasses the use of oligonucleotide primers to the perform the assay (see Table 1).
	Dodurga et al teach the incidence of FGFR gene mutants in patient samples comprising bladder cancer, wherein said gene mutant comprises of S249C (see abstract and page 90).  Dondurga teach primer sequences for amplifying the FGFR3 mutant S249C (see Table 2).  
	Chinnaiyan provides a teaching similar to that of Dodurga for detecting gene fusions associated with cancers, including bladder cancer.   Chinnaiyan teaches wherein the FGFR gene mutant may comprise of S249C  isolated from RNA or DNA samples and further teaches wherein samples are evaluated and an FGFR inhibitor administered to  modulate the cancer marker activity (see para. abstract and page 90, [0131] – [0162] and see also the claims).   Chinnaiyan  teaches methods steps of evaluating FGFR mutants which may comprise amplifying a cDNA with a pair of primers that amplify the mutant from a panel of genes ([0050], [0151], [0161] and [0162]), wherein the amplification may comprise of performing quantitative RT-PCR or real-time PCR [0161] and sequencing the amplified cDNA [0082] and [0152] using Ilumina HiSeq 2000.
	Giving the teachings of the prior art and the fact that both PCR and sequencing techniques are commonly known in the technical field, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to carry out the claimed invention using the combination of the cited prior art with a reasonable expectation of success. 

7.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al {Liu, used interchangeably herein}(Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014) in view of Greulich et al {Greulich, used interchangeably herein} (Tends Mol. Med. 2011 May; 17(5):1-21) in view of Bahleda et al {Bahleda, used interchangeably herein} (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501) in view of Chinnaiyan  (US 20150017637, effective filing date July 2013) and further in view of Mengual et al (BMC Research Notes, 1: 21, pages 1-8, June 2008, citation previously cited).  
	Regarding claims 18 and 19, Liu in view of Greulich and further in view of Bahleda teach a method of treating bladder cancer as previously discussed above. Liu teaches that methods used to identify mutants include SNaPshot, polymerase chain reaction-single strand conformation polymorphism (PCR-SSCP), sequencing, denaturing high-performance liquid chromatography (DHPLC), and PCR-restricted fragment length polymorphism (RFLP) (see page 1113, first full paragraph). Liu provides a Table discussing the evaluation of different mutants, including S249C using various techniques which includes PCR, qPCR and sequencing (see Table 1).     
	Chinnaiyan teaches wherein the FGFR gene mutant may comprise of S249C  isolated from RNA or DNA samples and further teaches wherein samples are evaluated and an FGFR inhibitor administered to  modulate the cancer marker activity (see para. abstract and page 90, [0131] – [0162] and see also the claims). Chinnaiyan  teaches methods steps of evaluating FGFR mutants which may comprise amplifying a cDNA with a pair of primers that amplify the mutant from a panel of genes ([0050], [0151], [0161] and [0162]), wherein the amplification may comprise of performing quantitative RT-PCR or real-time PCR [0161] and sequencing the amplified cDNA [0082] and [0152] using Ilumina HiSeq 2000.
Liu in view of Greulich in view of Bahleda and further in view of Chinnaiyan et al do not expressly teach wherein the method comprises preamplifying the cDNA prior to the amplifying step or wherein the cDNA is preamplified.
In a general teaching, Mengual teach preamplification of specific DNA targets prior to subsequent analysis. Mengual teach that it is necessary to preamplify samples to generate cDNA copies to enable an accurate quantification of transcripts and maintain high sensitivity (abstract and page 1, last line of column 2 to page 2, lines 1-2 of column 1).   Mengual teach that the preamplification system was used in the context of bladder cancer detection by analyzing RNA sample obtained from bladder fluids.  Mengual teach that the methodology allowed for preamplifying cDNA from degraded RNA samples and/or low abundance expressed genes (see third full paragraph of col 1 on page 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the method of Liu in view of Greulich in view of Bahleda in view of Chinnaiyan et al to encompass a preamplification step as taught by Mengual for the obvious benefit of increasing the abundance of fusion gene and generate enough cDNA copies to enable accurate analysis of transcripts and maintain high sensitivity as suggested by Mengual.   

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al {Liu, used interchangeably herein}(Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014) in view of Greulich et al {Greulich, used interchangeably herein} (Tends Mol. Med. 2011 May; 17(5):1-21) in view of Bahleda et al {Bahleda, used interchangeably herein} (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501) in view of Chinnaiyan  (US 20150017637, effective filing date July 2013) and further in view of Stef et al (WO 2011027219, March 2011, citation previously cited).
	Liu in view of Greulich and further in view of Bahleda teach a method of treating bladder cancer as previously discussed above. Liu teaches that methods used to identify mutants include SNaPshot, polymerase chain reaction-single strand conformation polymorphism (PCR-SSCP), sequencing, denaturing high-performance liquid chromatography (DHPLC), and PCR-restricted fragment length polymorphism (RFLP) (see page 1113, first full paragraph). Liu provides a Table discussing the evaluation of different mutants, including S249C using various techniques which includes PCR, qPCR and sequencing (see Table 1).     
	Chinnaiyan teaches wherein the FGFR gene mutant may comprise of S249C  isolated from RNA or DNA samples and further teaches wherein samples are evaluated and an FGFR inhibitor administered to  modulate the cancer marker activity (see para. abstract and page 90, [0131] – [0162] and see also the claims). Chinnaiyan  teaches methods steps of evaluating FGFR mutants which may comprise amplifying a cDNA with a pair of primers that amplify the mutant from a panel of genes ([0050], [0151], [0161] and [0162]), wherein the amplification may comprise of performing quantitative RT-PCR or real-time PCR [0161] and sequencing the amplified cDNA [0082] and [0152] using Ilumina HiSeq 2000.
	The references in combination do not teach wherein the real-time PCR system is performed with one or more probes comprising SEQ ID NO: 53.
	In a general teaching, Stef et al provides methods of making and designing nucleic acid probes for detection of SNPS in any target nucleic acid sample (abstract).   Stef et al teach a sequence comprising a sequence substantially identical to the sequence of SEQ ID NO: 53 (Sequence 2073, nucleotides 3-15 and table 1, at page 78, SEQ ID NO: 2073). 
 
	Stef et al teach wherein the probes may be utilized in amplification based assays to detect desired mutation (see e.g., pages 33, 48-49).   
	Given that the sequences recited as SEQ ID NOS: 53 was known in the prior art as evidence by Stef et al and means from designing probe sequences to detecting a desired SNP target  was known in the prior art as evidence by Stef, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to isolate, generate and utilize probes as taught by Stef et al, that are capable of targeting mutant (SNP) sequences for use in the real-time PCR assay as taught by Liu in view of Greulich in view of Bahleda in view of Chinniayan for the obvious benefit of increasing specificity of detecting specific FGFR mutants associated with various cancers, including bladder cancer. The isolation of oligonucleotides which targets specific mutant gene fusion sequences are within the ordinary artisan’s capabilities as evidence by combination of the cited prior art and thus would only require routine optimization of parameters recognized in the art.

9..	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al {Liu, used interchangeably herein}(Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014) in view of Greulich et al {Greulich, used interchangeably herein} (Tends Mol. Med. 2011 May; 17(5):1-21) in view of Bahleda et al {Bahleda, used interchangeably herein} (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501) in view of Chinnaiyan  (US 20150017637, effective filing date July 2013) and further in view of Millholland et al (Research and Reports in Urology, 4:33-40, June 2012, citation previously cited.).
	Liu in view of Greulich and further in view of Bahleda teach a method of treating bladder cancer as previously discussed above. Liu teaches that methods used to identify mutants include SNaPshot, polymerase chain reaction-single strand conformation polymorphism (PCR-SSCP), sequencing, denaturing high-performance liquid chromatography (DHPLC), and PCR-restricted fragment length polymorphism (RFLP) (see page 1113, first full paragraph). Liu provides a Table discussing the evaluation of different mutants, including S249C using various techniques which includes PCR, qPCR and sequencing (see Table 1).     
	Chinnaiyan teaches wherein the FGFR gene mutant may comprise of S249C  isolated from RNA or DNA samples and further teaches wherein samples are evaluated and an FGFR inhibitor administered to  modulate the cancer marker activity (see para. abstract and page 90, [0131] – [0162] and see also the claims). Chinnaiyan  teaches methods steps of evaluating FGFR mutants which may comprise amplifying a cDNA with a pair of primers that amplify the mutant from a panel of genes ([0050], [0151], [0161] and [0162]), wherein the amplification may comprise of performing quantitative RT-PCR or real-time PCR [0161] and sequencing the amplified cDNA [0082] and [0152] using Ilumina HiSeq 2000.
	The references in combination do not teach wherein the real-time PCR system is performed with one or more probes comprising SEQ ID NO: 53.
	In a general teaching, Lamond et al teach an oligonucleotide sequence comprising a sequence substantially identical to the sequence of SEQ ID NO: 40 (see Sequence 24, nucleotides 3-20 and page 31 and sequence recited on lines 3).   Lamond et al teach wherein the sequences is a gene specific sequence for FGFR3 mRNA and is utilized in a one-step RT-PCR to detect FGFR3 spliced mRNA valiant detection (see page 31, first paragraph).
The combination of the reference, while teaching the utilization of a real-time PCR assay, the references do not expressly teach wherein the real-time assay further comprise the use of a 3’ blocking oligonucleotide.
In a general teaching, Millholland et al teach detection of low frequency FGFR3 mutations in the urine of bladder cancer patients, wherein said method comprises performing real-time quantitative PCR with locked nucleic acid blocking oligonucleotides.   Millholland et al teach wherein the assay comprises primers probes and blocking oligonucleotide to detect S249C (see page 35, col. 1, section entitled “Real-time quantitative PCR with locked nucleic acid blocking oligonucleotides”).   Millholland et al teach that the method is advantageous for detecting low levels of mutant DNA in a desire sample such as urine.  
It would have been prima facie obvious at the time of the effective filing date of the claimed invention to have been motivated to have modified the real-time PCR assay for detection of bladder cancer as taught by Liu in view of Greulich in view of Bahleda in view of Chinniayan to encompass a blocking oligonucleotide in the real-time PCR assay as taught by Millholland et al. The ordinary artisan would have been motivated to do for the obvious benefit of detecting low levels of mutant DNA in the urine sample with increased sensitivity as suggested Millholland et al.  


15.	Claim 35  and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al {Liu, used interchangeably herein}(Genetics and Molecular Research 13(1): 1109-1120 (February 20, 2014) in view of Greulich et al {Greulich, used interchangeably herein} (Tends Mol. Med. 2011 May; 17(5):1-21) in view of Bahleda et al {Bahleda, used interchangeably herein} (Journal of Clinical Oncology 32:15_suppl. (May 2014), 2501) in view of Chinnaiyan  (US 20150017637, effective filing date July 2013) further in view of Pan et al (US 20120134993, May 2012) in view of Laverone (WO 2014018673, citation made of record on IDS 9/21/2021) in view of Keegan et al (PNAS, 15; 88(4): 1095-1099, 1991).
	Regarding claim 35, Liu in view of Greulich and further in view of Bahleda teach a method of treating bladder cancer as previously discussed above. Liu teaches that methods used to identify mutants include SNaPshot, polymerase chain reaction-single strand conformation polymorphism (PCR-SSCP), sequencing, denaturing high-performance liquid chromatography (DHPLC), and PCR-restricted fragment length polymorphism (RFLP) (see page 1113, first full paragraph). Liu provides a Table discussing the evaluation of different mutants, including S249C using various techniques which includes PCR, qPCR and sequencing (see Table 1).     
	Chinnaiyan et al further teach reagents for performing amplification comprising a primer pairs that amplify a fusing junction of the gene fusion, probe that specifically hybridize to the gene fusion and primer pairs that hybridize to a 5’ member or 3’ member of a gene fusion reagent, sequence primer that binds to the gene fusion and generates an extension product that spans the fusion junction of the gene fusion and label ([0011]).   Chinnaiyan et al teach quantitative RT-PCR using a fusion specific primers (see Table 15 and para. [0161]).  Chinnaiyan et al teach fusion proteins comprising of the same exons as that claimed by applicant FGFR3:TACC3 V1 which targets exon 18 and exon 10 and further teaches oligonucleotides with targets the fusion gene regions.   
	The references in combination do not teach wherein the primer pair comprise the sequence of SEQ ID NO: 25 and 26 or SEQ ID NOS: 33 or 34. However, the selection of FGFR3 mutant regions are within the ordinary artisan’s capability and would only require routine optimization of parameters already known in the prior art.   
	For example, Pan et al teach compositions and method of identifying biospecific soluble receptor binding proteins, wherein said protein may comprises of fibrolast group factors (FGF) and wherein said proteins can be used to treat cancers characterized by solid tumor growth as well as other diseases, wherein said cancers may comprise of bladder cancer (Abstract, [0002], [0007), Table 4 and page 24).    Pan et al teach a sequence(s) comprising a sequence(s) substantially identical to SEQ ID NOS: 25 and 26 (sequence 9, nucleotides 386-403 and sequence 16, nucleotides 1-5, respectively, ).  Pan et al further discuss the use oligonucleotides recited therein as primers for use in amplification based reactions ([0022], [0246] and Table 14). 
	Lavarone et al teach a method of detecting FGFR fusion associated cancer in a biological sample, wherein said method comprises obtaining a sample from the subject, incubating the sample with an agent that binds to an FGFR fusion molecule, such a probe, a nucleic acid primer(s) and the like and detection or determining comprising of nucleic acid sequencing, amplification or combination thereof ([00207]).   Lavarone et al teach that the method may further comprise assessing whether to administer a FGFR fusion molecule inhibitor based on the expression pattern of the subject.    Lavarone et al teach that the gene-fusion associated cancer may comprise of bladder carcinoma ([00207]).   Laverone et al teach that the fusion mutant molecule may comprise of FGFR3-TACC3 or other FGFR-TACC nucleic acid (page 70, lines 17-19).  Laveron et al teach wherein an amplification reaction may be performed with primers specific for the FGFR3 TACC3 mutant molecule and further wherein the amplification may comprise of a real-time PCR ([00208], [00216] [00218]; see also [00288], [00306); see also Example 3).   Lavarone et al teach detection assays and oligonucleotides (primers and probes) for identifying FGFR fusion molecules. Lavarone et al teach oligonucleotides substantially identical to the sequences of SEQ ID NOS: 5, nucleotides 53-73 and SEQ ID NO: 6, nucleotides 378-358, respectively.
	Keegan et al provides a general teaching of a FGFR 3 nucleotide sequence that comprises a sequence substantially identical to the nucleotide sequence of SEQ ID NO: 33  and 34(see page 1096).   
	Given that the recited sequences were known in the prior art and means for designing primer sequences are commonly known in the art as evidence by the combination of the cited prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to isolated and generate a number of oligonucleotide specific to FGFR mutant genes using FGFR constructs as taught prior art for the obvious benefit of increasing primer specificity for detection of FGFR mutant associated various FGF related cancers, such as bladder cancer. The isolation of oligonucleotides which targets specific mutant gene fusion sequences are within the ordinary artisan’s capabilities and thus would only require routine optimization of parameters recognized in the art.  
Conclusion
16.	No claims are allowed. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637